Name: 98/507/EC: Commission Decision of 28 July 1998 amending Decision 97/408/EC on protective measures in relation to classical swine fever in the Czech Republic (notified under document number C(1998) 2276) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  health;  Europe;  agricultural policy;  agricultural activity
 Date Published: 1998-08-13

 Avis juridique important|31998D050798/507/EC: Commission Decision of 28 July 1998 amending Decision 97/408/EC on protective measures in relation to classical swine fever in the Czech Republic (notified under document number C(1998) 2276) (Text with EEA relevance) Official Journal L 226 , 13/08/1998 P. 0059 - 0060COMMISSION DECISION of 28 July 1998 amending Decision 97/408/EC on protective measures in relation to classical swine fever in the Czech Republic (notified under document number C(1998) 2276) (Text with EEA relevance) (98/507/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18(1) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC, and in particular Article 19(1) thereof,Whereas the presence of classical swine fever has been confirmed in domestic pig holdings in some areas of the Czech Republic in 1997;Whereas the Commission adopted Decision 97/408/EC of 25 June 1997 on protective measures in relation to classical swine fever in the Czech Republic (4);Whereas the epidemiological situation in domestic pig holdings has improved;Whereas classical swine fever still persists in the feral pig population in some areas of the Czech Republic;Whereas this situation is liable to endanger the herds of the European Community;Whereas it is therefore necessary to maintain some of the protective measures adopted with Decision 97/408/EC in areas where the disease has been detected in feral pigs in 1997 and 1998;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Article 1 of Commission Decision 97/408/EC is replaced by the following article:'Article 1The Member States shall prohibit the importation of live pigs, semen, embryos and ova of the porcine species from the districts of the Czech Republic described in the Annex to this Decision.`2. The Annex to Commission Decision 97/408/EC is replaced by the Annex to this Decision.Article 2 The Member States shall amend the measures they apply in respect of the Czech Republic to bring them into line with this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 28 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 373, 31. 12. 1990, p. 1.(4) OJ L 170, 28. 6. 1997, p. 58.ANNEX Districts of the Czech Republic BreclavKromerizVyskovHodoninUherske HradisteZlinZnojmoPrerov